Citation Nr: 1607651	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  10-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to February 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Chicago, Illinois 

The Board notes that the Veteran also filed a notice of disagreement (NOD) with the January 2008 rating decision regarding his claims for service connection for left hip avascular necrosis and chronic renal failure with hypertension; however, in a June 2014 rating decision, the RO granted service connection for these disabilities. 
The AOJ's grant of service connection for these issues constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, these matters are no longer on appeal, and no further consideration is necessary.  

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that he has bilateral hearing loss and tinnitus due to acoustic trauma sustained during active service as a gunner's mate.  See December 2015 appellate brief, 1.  He has asserted that his symptoms of hearing loss and tinnitus began during service and have continued since that time.  See August 2006 statement in support of claim.  He has also denied having any post-service recreational noise exposure.  

The Veteran was afforded a VA examination in connection with his claims in January 2010.  The examination revealed left ear hearing loss for VA purposes; however, the Veteran did not have right ear hearing loss as defined by 38 C.F.R. § 3.385.  The examiner opined that the Veteran's hearing loss and tinnitus were not at least as likely as not related to his military service.  In so finding, the examiner noted that the Veteran's enlistment and separation examinations showed normal hearing bilaterally.  The examiner also reported that there were no documented complaints of hearing loss or tinnitus in the Veteran's records.  Thus, it appears that the examiner based her opinion on the lack of medical evidence of hearing loss in service or for many years thereafter.  However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes). See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

 It would have been helpful had a VA examiner brought her expertise to bare in this case regarding medically known or theoretical causes of sensorineural hearing loss and tinnitus and described how hearing loss and tinnitus that result from noise exposure or acoustic trauma generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus caused by noise exposure or acoustic trauma in service as opposed to some other cause. '

Moreover, the Veteran's representative has contended that audiograms performed during service revealed a threshold shift in his hearing.  However, the January 2010 VA examiner did not address whether there were any threshold shifts during service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr, 21 Vet. App. 303.  Therefore, the Board finds that a VA examination is necessary to determine the nature and etiology of any hearing loss and tinnitus that may be present.  

Additionally, in a June 2014 supplemental statement of the case (SSOC), the AOJ noted that the evidence of record included VA treatment reports from the St. Louis VA Medical Center (VAMC) dated from April 1993 to June 2014.  Although VA treatment records from the St. Louis VAMC are associated with the claims file, the records since December 2007 appear limited.  Therefore, the AOJ should obtain any outstanding, relevant VA medical records.   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any pertinent and outstanding VA medical records, to include any records from the St. Louis VAMC dated since December 2007.  

2.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any hearing loss and tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss and tinnitus manifested in service or is otherwise etiologically related to the Veteran's military service, to include noise exposure therein.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to any current hearing loss. 

In rendering this opinion, the examiner should specifically address whether there was a threshold shift during service.  The examiner should consider audiogram results dated in March 1984 and January 1987 contained in the Veteran's service treatment records. 

Additionally, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, access to the electronic claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




